DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	This action is in reply to the amendments filed on 
•	Claims 1, 8, 15, 18 have been amended and are hereby entered.
•	Claims 21-22 have been added.
•	Claims 6-7, 13-14, 19-20 have been canceled.
•	Claims 1-5, 8-12, 15-18, and 21-22 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed 09/06/2022 have been fully considered but they are not persuasive.
New claim objections have been entered due to Applicant’s amendments.
The Examiner is withdrawing the 35 USC § 103 rejections due to Applicant’s amendments.
The Examiner is maintaining the 35 USC § 101 rejection.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-12, 15-18, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 8, and 15 are directed to a method (claim 1), a system (claim 8), and an apparatus (claim 15).  Therefore, on its face, each independent claim 1, 8, and 15 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 8, and 15 recite, in part, a method, a system, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites improved security; validating a merchant system using merchant data; generating a set of merchant credentials; a set of merchant credentials, wherein the set of merchant credentials includes a parent merchant identifier and a child merchant identifier, wherein a child merchant system associated with the child merchant identifier operates under a parent structure with harmonized transaction and refund operations with a parent merchant system associated with the parent merchant identifier; receiving sensitive client data including a client account number, wherein the sensitive client data is received as part of a secure transaction; automatically generating transaction data, wherein the transaction data includes a tokenized client account number associated with the secure transaction, wherein the tokenized client account number isolates the merchant system from the client account number; facilitating the secure transaction, wherein facilitating includes authenticating the merchant system using the parent merchant identifier; receiving a refund request associated with the secure transaction, wherein the refund request includes the set of merchant credentials; automatically authenticating the merchant system using the parent identifier; accessing a database that includes the transaction data; and automatically facilitating settlement of a refund payment to the child merchant system using the merchant system authentication and the transaction data, wherein the refund payment is made by the merchant system using the tokenized client account number without exposing the merchant system to the client account number, and wherein the child merchant identifier is used without the parent merchant identifier to facilitate the refund payment after the merchant system authentication using the parent merchant identifier.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices and commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for authenticating a merchant system, using a set of merchant credentials, so that the merchant system can perform a refund transaction with a customer without exposing sensitive client data to the merchant system, which is a fundamental economic principle or practice of mitigating risk a commercial and legal interaction, and a commercial interaction of sales activities or behaviors.  The mere nominal recitation of one or more processors; and one or more non-transitory machine-readable storage media containing instructions in communication with a merchant system do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of one or more processors; and one or more non-transitory machine-readable storage media containing instructions that, when executed on the one or more processors, cause the one or more processors to perform operations; a merchant system; a communication system; one or more processors of an account security system; a client device;  are recited at a high-level or generality (i.e., as a generic computer system performing generic computer functions of validating a merchant system, generating merchant credentials, facilitating a secure transaction, generating transaction data, receiving a refund request, authenticating a merchant, accessing a database, and facilitating settlement of a refund) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-5, 9-12,16-18, and 21 simply help to define the abstract idea.  Dependent claim 22 simply further describe the technological environment.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-5, 8-12, 15-18, and 21-22 is/are ineligible.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Square Seller Community, dated July 18, 2019 https://www.sellercommunity.com/t5/Questions-How-To/How-do-I-set-up-a-password-so-employee-cannot-open-the-cash/m-p/127825 (hereinafter "Square") discloses creating a passcode so that the employee cannot open the cash drawer unless they know the code, including the steps of setting up roles via team permissions on Square Dashboard.
US 20150081546 A1 (“Chauhan”) discloses a system for authenticating an entity (e.g., merchant) including a database configured to store authentication information associated with the entity; and a receiving device configured to receive information concerning the entity.
US 20130226803 A1 (“Hsu”) discloses a system for authenticating an entity includes a database configured to store a profile associated with an entity, the profile including at least an authentication status; a supplying device configured to supply transaction details including a unique virtual payment number (VPN) to a third party entity to be authenticated; a receiving means for receiving an authorization request that includes transaction details that include a VPN; and a processor configured to capture, from the authorization request, transaction details for a payment card transaction wherein the transaction details includes at least a payment card number, authenticate the entity requesting a transaction by comparing the captured transaction details including a payment card number to the supplied unique VPN, and update, in the database, the authentication status in the profile associated with the entity based on the authenticating of the entity based on said authentication.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.Z./Examiner, Art Unit 3694   

                                                                                                                                                                                                                                                                                                                                                                                                        /ELDA G MILEF/Primary Examiner, Art Unit 3694